Citation Nr: 0122122	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether a July 1960 rating decision that severed service 
connection for a low back disability should be revised or 
reversed on the grounds of clear and unmistakable error.

(The issue of whether a January 1986 decision of the Board of 
Veterans' Appeals that denied service connection for 
lumbosacral strain contained clear and unmistakable error is 
addressed in a separate appellate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  In a July 1960 rating decision, the RO severed service 
connection for a low back disability.  The veteran did not 
appeal this decision.

2.  The July 1960 rating decision was reasonably supported by 
the evidence of record and is not shown to have been clearly 
and unmistakably erroneous, either in fact or law.


CONCLUSION OF LAW

The July 1960 rating decision that severed service connection 
for a low back disability was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that the July 1960 rating decision that 
severed service connection for his low back disability 
contained clear and unmistakable error.  As the veteran did 
not file a timely appeal of that rating decision, that 
decision is final and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Where evidence establishes such error, the decision will be 
reversed or amended.  38 C.F.R. §§ 3.104(a), 3.105(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
That is, clear and unmistakable error is more than a simple 
disagreement as to how the facts were weighed or evaluated.  
Therefore, a determination of such error must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  See Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

The Court has also held that the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one that would have manifestly changed the 
outcome at the time that it was made.  See Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels a conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The evidence that was of record at the time of the RO's July 
1960 rating decision included service medical records and a 
November 1948 VA examination.  The service medical records 
include an entrance examination of February 1943 that made no 
findings of abnormality.  In January 1944, the veteran 
presented with complaint of low back pain.  It was noted that 
his back had bothered him for about 10 months since heavy 
lifting.  The veteran related that he fell from a barn in 
February 1943 before he was inducted into active service.  
Since then, he had intermittent low back pain and it had 
worsened in the past 4 months.  He had no memory of any back 
injury other than the one in 1943.

Physical examination upon admission was negative, with normal 
flexion and no tenderness or muscle spasms.  The x-ray report 
was also negative.  The veteran was hospitalized and received 
infra red and massage treatment.  He returned to duty within 
a few days.  The diagnosis was moderately severe lumbosacral 
sprain incurred in civilian life.  The records also indicated 
that the veteran received some back treatments during the 
week prior to his hospital admission.

A comprehensive physical examination performed in July 1945, 
when the veteran fractured his left ankle, made no findings 
regarding the low back.  At that time, the veteran reported a 
history of falling 20 feet from a barn and sustaining injury 
to his back.  Since that time, he had pain in the lower 
lumbar region.  The veteran was later medically discharged 
due to the left ankle fracture.  The VA examination performed 
in November 1948 did not include an examination of the back.

By rating decision dated March 1946, the RO granted service 
connection for lumbosacral joint sprain and assigned a 10 
percent disability evaluation effective from October 1945.  
By rating decision dated July 1959, the RO proposed to sever 
service connection for the lumbosacral sprain.  It stated 
that the March 1946 rating decision contained clear and 
unmistakable error because the evidence clearly showed that 
the veteran sustained a back injury prior to service and that 
clinical findings during the January 1944 hospitalization 
showed no increase of the pre-existing disability.  The 
remainder of the service medical records contained no further 
findings regarding the low back.  Therefore, there was no 
increase, or aggravation, of the low back injury.

The veteran submitted no argument or evidence in response to 
the proposed severance.  In May 1960, the VA Director, 
Compensation and Pension Service administratively reviewed 
the case and concurred with the severance of service 
connection.  By rating decision dated July 1960, service 
connection for lumbosacral joint sprain was severed.  It was 
determined that the original grant of service connection was 
clearly and unmistakably erroneous.  The veteran did not 
appeal that decision.

The applicable law concerning severance of service connection 
at the time of the RO's July 1960 rating decision was 
substantially the same as the present law.  Once service 
connection has been granted, it can be severed only upon the 
Secretary of the VA's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  See 38 C.F.R. § 3.105(d) (2000).  The burden of 
proof in severing service connection is on the Government, 
which is the same as a claimant's burden in attempting to 
overturn a final decision on the basis of clear and 
unmistakable error.  

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The veteran will be notified 
at his latest address of record of the contemplated action 
and furnished detailed reasons therefor and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  Unless otherwise 
provided by 38 C.F.R. § 3.105(i), if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  See 38 C.F.R. § 3.105(d).

Upon a review of the law and record before the RO at the time 
of the July 1960 rating decision, the Board concludes that 
the correct facts were before the RO and that the RO 
correctly applied the statutory and regulatory provisions 
extant at the time in order to arrive at its decision.  At 
that time, the only evidence available to the RO consisted of 
the service medical records.  The RO reviewed these records 
in detail and determined that the veteran's low back disorder 
preexisted service, and that it had not been aggravated 
therein.

The Board recognizes that the veteran was later granted 
service connection for a low back disability after the 
submission of additional evidence.  However, a determination 
of clear and unmistakable error must be based on the record 
that existed at the time of the prior unappealed rating 
decision.  Finally, the Board observes that the RO followed 
the necessary procedural requirements for severance of 
service connection.  Accordingly, the Board can find no basis 
to find that the July 1960 rating decision contained clear 
and unmistakable error, and the benefit sought on appeal must 
be denied.


ORDER

As clear and unmistakable error was not present in the July 
1960 rating decision, the appeal is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

